DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The applicant does not include an Information Disclosure Statement. The listed and cited reference(s) in the specification, is/are not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Status of claims
Claims 1-10 are pending and examined in this office action. 
Priority
Instant application 17191643, filed 03/03/2021 is a continuation in part of PCT/CN2019/101922, filed 08/22/2019, and claims foreign priority to 201811077929.9, filed 09/16/2018.
Certified copy of claims foreign priority was received. 201811077929.9 is published as CN 109082430. Therefore, the priority is granted.  

Claim Objections
Claims 1-2, 4-7 are objected to because of the following informalities:
In claim 1, the term “eIFiso4E-S” appears in a claim for the first time.  The full name should be recited, followed by the abbreviation in a ().  

Claims 1-2 recite “represented by a sequence of SEQ ID NO: 1” and “represented by a sequence of SEQ ID NO: 2. “Represented by” is not a common claim term. Moreover, according to https://www.dictionary.com/browse/show, “represent” means to designate, to stand for, but also means to substitute or to serve as proxy. 
It is suggested to replace “represented by” with ---of--- for “full, clear, and exact terms”.  
In claim 4, “wherein chromosome segment substitution” is suggested to be changed to --- wherein the chromosome segment substitution---. 
Also in claim 4, “through hybrid breeding and protoplast fusion” is suggested to be changed to ---through hybrid breeding or protoplast fusion--- in view of specification ([0091] in page 13) and the knowledge of one ordinary skill in the art: hybrid breeding and protoplast fusion are 2 different methods, one of which can lead to chromosome segment substitution.  
In claim 5, “wherein gene introduction” is suggested to be changed to --- wherein the gene introduction ---. 
Claims 6-7 recite “shown in SEQ ID NO: 1”.  “Shown in” is not a common claim term. Moreover, according to https://www.dictionary.com/browse/show, “shown” means being seen or being visible.
It is suggested to replace “shown in” with ---of SEQ ID NO: 1--- for “full, clear, and exact terms”.  
In claim 6, “wherein gene editing” is suggested to be changed to ---wherein the gene editing ---. 
In claim 7, “wherein physical and chemical mutagenesis” is suggested to be changed to ---wherein the physical and chemical mutagenesis---
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.
—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 2 recites a polypeptide being coded by the loss-of-function gene of claim 1, and the polypeptide represented by a sequence of SEQ ID NO: 2.  
However, according to specification ([0047]-[0048]), SEQ ID NO: 2 is encoded by SEQ ID NO: 1, an original eIFiso4E-S gene from tobacco.  Such disclosure is confirmed by sequence search (see “Sequence Matches, GenBank QNT12792.1” at the end of office action. 
Thus, in the specification and art, SEQ ID NO: 2 is not encoded by the loss of function gene of claim 1.  Therefore, the claim is contradicting to the disclosure of the specification and in the art.  
Appropriate corrections and clarifications are required.  
For compact prosecution and definiteness, SEQ ID NO: 2 is analyzed as a natural tobacco sequence (it is in fact a natural sequence in GenBank QNT12792.1).
Claim 2 is interpreted as a polypeptide being coded by the loss-of-function gene of claim 1, wherein the polypeptide before the loss-of-function is a sequence of SEQ ID NO: 2.  

Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims recite “eIFiso4E-S” and “eifiso4e-sKO” without referring any SEQ ID NO(s).  
However, the specification does not define “eIFiso4E-S” and “eifiso4e-sKO”.  
Moreover, ”eIF4E”, “eIFiso4E”, and “eIF4E1”, are scientific terms in the art. However, “eIFiso4E-S” and “eifiso4e-sKO” are not searchable in the art except in the instant application.  
Therefore, “eIFiso4E-S” and “eifiso4e-sKO” without referring any SEQ ID NO(s) do not have art accepted meaning.  The metes and bounds are not clear for one skill in the art to carry out the claimed invention. 
Dependent claims do not cure the deficiency.  
Appropriate corrections and clarifications are required. 
Combe et al (Translation initiation factors eIF4E and eIFiso4E are required for polysome formation and regulate plant growth in tobacco. Plant Molecular Biology. 57:749–760, 2005) teach that eIF4E is a eukaryotic initiation factor; eIFiso4E means isoforms of eIF4E (p749, abstract). 
Thus, for compact prosecution, by broad and reasonable interpretation, “eIFiso4E-S” without referring any SEQ ID is interpreted as a genus of (any) eIFiso4E (a genus of isoforms of eIF4E); “eifiso4e-sKO” without referring any SEQ ID is interpreted as a genus of (any) knocked-out form of eIFiso4E (a genus of knocked-out isoforms of eIF4E).  

Additionally, claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 recite “a recessive resistance gene va” without referring any SEQ ID NO.  
However, the specification does not define “gene va”.   
Moreover, “gene va” has multiple search results, which are not scientifically meaningful.  
Therefore, “a recessive resistance gene va” without referring any SEQ ID NO does not have art accepted meaning.  The metes and bounds are not clear for one skill in the art to carry out the claimed invention. 
Appropriate correction and clarification are required. 
for compact prosecution, claim 8 is interpreted as ---the method of claim 3, wherein the target tobacco is a tobacco carrying an eIF4E1 knockout (eif4E1KO) tobacco---; “a recessive resistance gene va” is not analyzed for merit in this office action.

	
Lacking written description
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1-10 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a sequence of SEQ ID NO: 1”, not the sequence of SEQ ID NO: 1. The sequence of SEQ ID NO: 1 means sequence of SEQ ID NO: 1 in full length.  Claim 2 recites “a sequence of SEQ ID NO: 2”, not the sequence of SEQ ID NO: 2.  The sequence of SEQ ID NO: 2 means sequence of SEQ ID NO: 2 in full length.  
By broad and reasonable interpretation, “a sequence of SEQ ID NO: 1” is interpreted as a genus of fragments of SEQ ID NO: 1, as short as 2 bases; “a sequence of SEQ ID NO: 2” is interpreted as a genus of fragments of SEQ ID NO: 2, as short as 2 amino acids. 
Thus, claims 1-2 and 12 are broadly drawn to a genus of loss-of-function genes of “a sequence of SEQ ID NO: 1” (a genus of fragments of SEQ ID NO: 1), a genus of peptides encoded by the loss-of-function genes (a genus of fragments of SEQ ID NO: 2), and a genus of knockout kits comprising the genus of loss-of-function genes.  
As analyzed above, “eIFiso4E-S” without referring SEQ ID is interpreted as a genus of (any) eIFiso4E (a genus of isoforms of eIF4E); “eifiso4e-sKO” without referring SEQ ID is interpreted as a genus of (any) knocked-out form of eIFiso4E (a genus of knocked-out isoforms of eIF4E).  
Thus, claims 3-9 are broadly drawn to a genus of methods of knocking out a genus of eIFiso4E genes.  
The claimed function is conferring resistance to tobacco vein banding mosaic virus TVBMV in tobacco plants. 
To claim a genus under the written description requirement, the applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combinations thereof. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
The specification describes the structures of eIFiso4E-S/SEQ ID NOs: 1-2 by providing sequence information (Sequence listing).  SEQ ID NO: 1 encodes SEQ ID NO: 2 ([0047]-[0049]), confirmed by examiner’s alignment. 
The specification also provides example of completely knocking out eIFiso4E-S/SEQ ID NO: 1 in tobacco leading to resistant to tobacco vein banding mosaic virus (TVBMV) in tobacco plants (Example 6, [0084]-[0089]). 
Thus, completely knockout of full-length SEQ ID NO: 1 (encoding full length SEQ ID NO: 2) is the only described species.  
However:
1. the specification does not describe common structure feature(s) among the genus of fragments of SEQ ID NO: 1 or SEQ ID NO: 2 that are associated to susceptibility to TVBMV, and knockout of the genus of fragments would lead to resistant to TVBMV in tobacco plants. 
In fact, such fragments encompass that of 2 bases and 2 amino acids, which not likely have functions, not to mention specific function of susceptibility to TVBMV.  
2.  the specification does not describe common structure feature(s) among the genus of eIFiso4E genes that are associated to susceptibility to TVBMV, and knockout of the genus of eIFiso4E genes would lead to resistant to TVBMV in tobacco plants. 
The specification does not describe any conservative domain(s) that is/are associated to the susceptibility or resistance to TVBMV in tobacco plants.  
In addition, in prior art, Takakura et al (US 20170107533, published 4/20/2017, filed 12/21/2016) disclose a polynucleotide sequence 99.7% identical to instant SEQ ID NO: 1 (SEQ ID NO: 1 of Takakura et al) and a polypeptide sequence 99.7% identical to instant SEQ ID NO: 2 (SEQ ID NO: 3 of Takakura et al) from tobacco (Nicotiana tabacum) and characterize the sequences as wild-type eIF(iso)4E gene and protein ([0006]).  See “Sequence Matches” at the end of office action.  
Takakura et al teach that the non-functional tobacco eIF(iso)4E gene and protein lead to virus-resistance in tobacco (abstract; claim 1). 
Takakura et al teach screening mutants of eIF(iso)4E gene at many different positions (eIF4E genes have many mutants and isoforms in tobacco), and made many homozygous mutations by cross-breeding (example 2, [0275]-[0307]).  
Takakura et al teach that only selected tobaccos comprising homozygous eIF(iso)4E T-type mutation and homozygous eIF(iso)4E S-type mutation, have completely lost eIF4E function, and are resistant to virus ([0308]-[0313], tables 8-9).    
Takakura et al only suggest but not demonstrated that such virus resistant tobacco (double homozygous eIFiso4E mutations in S-type and T-type, completely lost eIFiso4E function) can also be resistant to Tobacco vein banding mosaic virus ([0094]).  
Furthermore, Takakura et al teach that eIF4E genes and iso form eIFiso4E genes exist in plant species other than tobaccos ([0008]-[0013]).  Thus, lost of function or knockout of those genes is not associated to the function of conferring resistance to tobacco vein banding mosaic virus TVBMV in tobacco plants. 
Thus, (1) prior art describes that eIFiso4E function must be completely lost/knocked-out for a tobacco plant to be resistant to virus, and (2) prior art has not demonstrated that such tobacco plant having eIFiso4E function completely lost/knocked-out, or any lost-function/knockout of eIFiso4E, is associated to conferring resistance to tobacco vein banding mosaic virus TVBMV in tobacco plants. 
Regarding the description of a representative number of species, SEQ ID NO: 2 is a polypeptide sequence of 200 amino acids.  The genus of fragments can be 2-199 amino acids long, and in all positions of SEQ ID NO: 2. 
SEQ ID NO: 1 is a polynucleotide sequence of 603 bases.  The genus of fragments can be 2-602 bases long, and in all positions of SEQ ID NO: 1.  
eIF4E genes have many mutants and isoforms in tobacco and other plants.  
Those fragments, mutants and isoforms are heterologous in structure, thus do not have any common structure feature, not to mention that is associated to susceptibility or resistance to tobacco vein banding mosaic virus TVBMV in tobacco plants. 
The instant claims encompass lost of function or knockout all above fragments.  Thus, applicant claims an extremely large number of species.  The genus is also heterologous in structure. 
However, completely knockout of full-length SEQ ID NO: 1 (encoding full length SEQ ID NO: 2) is the only described species, which does not demonstrate the common structure feature of the broadly claimed genus of fragments and isoforms; and are not sufficient to represent the broadly claimed genus of fragments and isoforms. 
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus.   
Dependent claims do not cure the deficiency thus are included. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 10 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over, Takakura et al (US 20170107533, published 4/20/2017, filed 12/21/2016).  
Claim 1 is drawn to a loss-of-function gene of a dominant gene eIFiso4E-S, the loss-of-function gene being resistant to tobacco vein banding mosaic virus (TVBMV) and the dominant gene eIFiso4E-S is a sequence of SEQ ID NO: 1.  
Claim 2 is interpreted as a polypeptide being coded by the loss-of-function gene of claim 1, wherein the polypeptide before the loss-of-function is a sequence of SEQ ID NO: 2.  
Claim 10 is drawn to a Knockout kit comprising the loss-of-function gene of the dominant gene eIFiso4E-S (a sequence of SEQ ID NO: 1) of claim 1.  Note: the claim requires only the loss of function gene.  
As analyzed above, “a sequence of SEQ ID NO: 1” is interpreted as a genus of fragments of SEQ ID NO: 1, as short as 2 bases; “a sequence of SEQ ID NO: 2” is interpreted as a genus of fragments of SEQ ID NO: 2, as short as 2 amino acids. 
Takakura et al teach a polynucleotide sequence 99.7% identical to instant SEQ ID NO: 1 (SEQ ID NO: 1 of Takakura et al) and a polypeptide sequence 99.7% identical to instant SEQ ID NO: 2 (SEQ ID NO: 3 of Takakura et al) from tobacco (Nicotiana tabacum) and characterize the sequences as wild-type eIF(iso)4E gene and protein ([0006]).  The sequences of Takakura et al comprise multiple fragments of SEQ ID NO: 1 and SEQ ID NO: 2. 
See “Sequence Matches” at the end of office action.   
Takakura et al teach making and selecting tobaccos and cells comprising homozygous eIF(iso)4E (fragments of SEQ ID NOs: 1-2) mutations, which completely lost eIF4E function, ([Example 2, [0275]-[0313]).  Thus, Takakura et al teach the limitations of claims 1-2. 
Since the kit of claim 10 only requires loss-of-function gene of the dominant gene eIFiso4E-S (a sequence of SEQ ID NO: 1), the cells of Takakura et al read on the limitation of claim 10. 
Therefore, Takakura et al teach all the structural limitations of the claims.  
Although Takakura et al do not explicitly teach the function of resistance to tobacco vein banding mosaic virus, MPEP 2112 III states: A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.   
MPEP2112 also states that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. 
In this case, Takakura et al teach the exact structure of the claimed gene sequences, peptide sequences and the kit. Obviously, the instantly claimed resistance to tobacco vein banding mosaic virus would be inherent to the polynucleotides and polypeptides as taught by Takakura et al, which comprise the recited structure(s) that are required for the claimed function(s).  
Therefore, the claims are anticipated by or, in the alternative, as obvious over, Takakura et al.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takakura et al.   

Claim 3 is drawn to a comprising knocking out the dominant gene eIFiso4E-S (eifiso4e-sKO) of a target tobacco through chromosome segment substitution, gene introduction, gene editing, gene silencing, or physical and chemical mutagenesis, for preparing a tobacco variety comprising eifiso4e-sKO and being resistant to TVBMV (preamble). 
As analyzed above, by broad and reasonable interpretation, “eIFiso4E-S” without referring any SEQ ID is interpreted as a genus of (any) eIFiso4E (a genus of isoforms of eIF4E); “eifiso4e-sKO” without referring any SEQ ID is interpreted as a genus of (any) knocked-out form of eIFiso4E (a genus of knocked-out isoforms of eIF4E).  
Dependent claims
Claim 5: the gene introduction comprises introducing an exogenous gene eifiso4e-sKo into the target tobacco, thereby obtaining the tobacco variety resistant to TVBMV.  
Claim 6: the gene editing comprises inserting, deleting, or modifying a specific nucleotide base of the dominant gene eIFiso4E-S in the target tobacco, thereby destroying the function of the sequence shown in SEQ ID NO: 1 and obtaining the tobacco variety resistant to TVBMV. 
Claim 7: the physical and chemical mutagenesis comprises using a physical and chemical mutagen to destroy the function of the sequence shown in SEQ TD NO: 1 of the target tobacco, thereby obtaining the tobacco variety resistant to TVBMV.  
Claim 8: wherein the target tobacco is a tobacco carrying an eIF4E1 knockout tobacco.  
Claim 9: wherein the tobacco variety comprises a tobacco plant, a seed, and a vegetative propagule thereof.  

Takakura et al teach a polynucleotide sequence 99.7% identical to instant SEQ ID NO: 1 (SEQ ID NO: 1 of Takakura et al) and a polypeptide sequence 99.7% identical to instant SEQ ID NO: 2 (SEQ ID NO: 3 of Takakura et al) from tobacco (Nicotiana tabacum) and characterize the sequences as wild-type eIF(iso)4E gene and protein ([0006]).  See “Sequence Matches” at the end of office action.   
Takakura et al teach making and selecting tobacco varieties comprising homozygous eIF(iso)4E mutations, which completely lost eIF4E function, ([Example 2, [0275]-[0313]), teaching making knockout of eIF(iso)4E in tobacco variety.  
Takakura et al teach that the mutations are made by mutant gene introduction or gene editing ([0131]), and by physical and chemical mutagen (EMS) to edit eIFiso4E gene ([0108], example 2, [0282]). 
Takakura et al teach that the non-functional tobacco eIF(iso)4E gene and protein lead to virus-resistance in tobacco (abstract; claim 1), and demonstrated that homozygous eIF(iso)4E mutations having completely lost eIF4E function are resistant to virus PVY-B ([0309]-[0313], table 8).   PVY means potyvirus (a genus), tobacco is a major host plant of PVY ([0003]) particularly potyvirus PVY-B ([0005]).   
Takakura et al further suggest that such resistance to genus potyvirus can be resistance to Tobacco vein banding mosaic virus TVBMV ([0094]).  Please note that in [0094], only 4 species of genus potyvirus are listed by Takakura et al, TVBMV is one of the 4 species.  
Accordingly, Takakura et al teach the steps and structures of claim 3, and at the very least suggest the intended purpose resistant to TVBMV recited in the preamble.  

Regarding dependent claims, Takakura et al teach introducing a exogenous non-functional mutation gene of eIFiso4E into the target tobacco ([0131]-[0132], [0153]), or introducing gene encoding RNAi to silence eIFiso4E ([0161]-[0170]).  As analyzed above, complete non-functional mutation gene of eIFiso4E or completely silencing eIFiso4E would lead to resistance to potyvirus. Thus, Takakura et al teach the limitation of claim 5. 
Takakura et al teach using the method of gene editing to edit eIFiso4E gene, including inserting and deleting nucleotide bases in the genome ([0131], [0149]).  Given that the eIFiso4E gene of Takakura et al is 99.7% identical to instant SEQ ID NO: 1, such lose-of-function or knockout by editing (insertion or deletion) would destroy the function of SEQ ID NO: 1. Thus, Takakura et al teach the limitation of claim 6. 
Takakura et al teach using the method of physical and chemical mutagen (EMS) to edit eIFiso4E gene ([0108], example 2, [0282]).  Given that the eIFiso4E gene of Takakura et al is 99.7% identical to instant SEQ ID NO: 1, such lose-of-function or knockout by mutagen would destroy the function of SEQ ID NO: 1. Thus, Takakura et al teach the limitation of claim 7. 
Takakura et al identified eIF4E1 in tobacco (Example 1, [0251]), and found that tobaccos having loss of function (knockout) eIF4E1 are susceptible to virus including potyvirus (Example 1, [0270]).  In another word, knockout of eIF4E1 alone does not lead to virus resistance.  Takakura et al teach that eIFiso4E gene of Takakura et al should be knocked-out ([0271]-[0273]), and demonstrated the success as analyzed above ([0309]-[0313], table 8).  Thus, Takakura et al teach the limitation of claim 8 and the motivation thereof. 
Takakura et al teach that the tobacco variety comprises tobacco plant, seed and leaf ([0207]-[0210], [0295]), the limitation of claim 9. 	

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, teach each and every step of the claimed method, and suggest using the method for conferring resistance to TVBMV in tobacco.  
One ordinary skill in the art would have realized knockout of eIFiso4E gene leads to resistance to potyvirus in tobacco as demonstrated by Takakura et al, and been motivated to utilize the method and follow each and every step of the method as taught by Takakura et al, for conferring resistance to TVBMV in tobacco as suggested by Takakura et al, to achieve the expected result.  
The expectation of success would have been high, because Takakura et al teach the sequence of eIFiso4E in tobacco, and teach each and every step of the claimed method.  
Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Takakura et al as applied to claim 3 above, and further in view of Liu et al (US 20180016595, published 1/8/2018, filed 10/9/2015).  
Claim 3 has been analyzed above. 
Claim 4 limits claim 3, wherein the chromosome segment substitution comprises introducing a chromosome segment comprising eifiso4e-sKo into the target tobacco through hybrid breeding or protoplast fusion, thereby obtaining the tobacco variety resistant to TVBMV.   
Takakura et al teach claim 3 but do not teach the limitation of claim 4. 
Liu et al teach using the method of protoplast fusion for chromosome segment substitution to transfer exogenous gene(s) into tobacco plant (Example 6, [0064]). 
One ordinary skill in the art would have realized such method as taught by Liu et al, and been motivated to utilize such method as taught by Liu et al to modify the method of Takakura et al, to substitute the wild type eIFiso4E gene with a knockout eIFiso4E gene as taught by Takakura et al, to achieve the same expected result of Takakura et al.  The expectation of success would have been high, because Takakura et al demonstrated success of knockout of eIFiso4E gene, and Liu et al teach the specific method in a working example. 
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Sequence Matches 
Against instant SEQ ID NO: 1

US-15-387-182-1
; Sequence 1, Application US/15387182
; Publication No. US20170107533A1
; GENERAL INFORMATION
;  APPLICANT: JAPAN TOBACCO INC.
;  TITLE OF INVENTION: VIRUS-RESISTANT TOBACCO AND METHOD FOR CREATING SAME
;  FILE REFERENCE: NTF15-0027
;  CURRENT APPLICATION NUMBER: US/15/387,182
;  CURRENT FILING DATE: 2016-12-21
;  PRIOR APPLICATION NUMBER: PCT/JP2015/068713
;  PRIOR FILING DATE: 2015-06-29
;  PRIOR APPLICATION NUMBER: JP 2014-133378
;  PRIOR FILING DATE: 2014-06-27
;  PRIOR APPLICATION NUMBER: JP 2014-194424
;  PRIOR FILING DATE: 2014-09-24
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 867
;  TYPE: DNA
;  ORGANISM: Nicotiana tabacum
US-15-387-182-1

  Query Match             99.7%;  Score 601.4;  DB 67;  Length 867;
  Best Local Similarity   99.8%;  
  Matches  602;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 ATGGCCACTGAAGCACCGATAGAGGCGACGGAGGTTCCGCCGGCGTCAGCGACGGAGACG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         70 ATGGCCACTGAAGCACCGATAGAGGCGACGGAGGTTCCGCCGGCGTCAGCGACGGAGACG 129

Qy         61 GTGGCGAAGCAGCCACATAAGCTAGAGAGGAGATGGACATTCTGGTTCGATAATCAATCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        130 GTGGCGAAGCAGCCACATAAGCTAGAGAGGAGATGGACATTCTGGTTCGATAATCAATCT 189

Qy        121 AAGCCGAAACAAGGAGCCGCTTGGGGAAGTTCTCTTCGAAAAGCTTATACTTTCGAAACT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        190 AAGCCGAAACAAGGAGCCGCTTGGGGAAGTTCTCTTCGAAAAGCTTATACTTTCGAAACT 249

Qy        181 GTTGAGGAATTCTGGAGTTTATATGATCAGATATTCAAGCCCAGCAAGTTGACTGCTAAT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        250 GTTGAGGAATTCTGGAGTTTATATGATCAGATATTCAAGCCCAGCAAGTTGACTGCTAAT 309

Qy        241 GCGGACTTTCATTTGTTCAAAGCTGGGATTGAGCCCAAATGGGAAGATCCTGAGTGTGCT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        310 GCGGACTTTCATTTGTTCAAAGCTGGGATTGAGCCCAAATGGGAAGATCCTGAGTGTGCT 369

Qy        301 AGTGGTGGCAAGTGGACTGTTACGAGCAGCAGAAAGGCTAATCTTGAGACTATGTGGCTT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        370 AGTGGTGGCAAGTGGACTGTTACGAGCAGCAGAAAGGCTAATCTTGAGACTATGTGGCTT 429

Qy        361 GAAACTCTGATGGCATTGGTCGGTGAGCAGTTTGATGAGTCAGAGGAGATATGTGGAGTG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        430 GAAACTCTGATGGCATTGGTCGGTGAGCAGTTTGATGAGTCAGAGGAGATATGTGGAGTG 489

Qy        421 GTTGCCAGTGTACGTCGGAGTCAGGATAAACTTTCCTTATGGACTAAGACTGCCTCCAAT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        490 GTTGCCAGTGTACGTCGGAGTCAGGATAAACTTTCCTTATGGACTAAGACTGCCTCCAAT 549

Qy        481 GAAGCAATTCAGGTGAGCATTGGTAGGAAGTGGAAGGAGATCATTGATGCTGAAAAAATA 540
              |||||||||||| |||||||||||||||||||||||||||||||||||||||||||||||
Db        550 GAAGCAATTCAGATGAGCATTGGTAGGAAGTGGAAGGAGATCATTGATGCTGAAAAAATA 609

Qy        541 TCCTATAGTTTCCATGATGACTCTAAAAGGGAAAGGTCAGCTAAGAGTCGATATACTGTG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        610 TCCTATAGTTTCCATGATGACTCTAAAAGGGAAAGGTCAGCTAAGAGTCGATATACTGTG 669

Qy        601 TGA 603
              |||
Db        670 TGA 672


GenBank: MN897005.1
LOCUS       MN897005                 603 bp    mRNA    linear   PLN 22-SEP-2020
DEFINITION  Nicotiana tabacum eukaryotic translation initiation isoform factor
            4E-S (eIFiso4E-S) mRNA, complete cds.
ACCESSION   MN897005
VERSION     MN897005.1
KEYWORDS    .
SOURCE      Nicotiana tabacum (common tobacco)
  ORGANISM  Nicotiana tabacum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Nicotianoideae; Nicotianeae; Nicotiana.
REFERENCE   1  (bases 1 to 603)
  AUTHORS   Liu,Y., Huang,C. and Li,Z.
  TITLE     Simultaneous mutation of multiple eukaryotic translation-initiation
            factor genes by CRISPR/Cas9 confers durable and broad resistance to
            potyviruses in tobacco
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 603)
  AUTHORS   Liu,Y., Huang,C. and Li,Z.
  TITLE     Direct Submission
  JOURNAL   Submitted (01-JAN-2020) Key Laboratory of Tobacco Biotechnological
            Breeding, Yunnan Academy of Tobacco Agricultural Sciences, 33
            Yuantong Road, Kunming, Yunnan 650031, China
COMMENT     ##Assembly-Data-START##
            Sequencing Technology :: Sanger dideoxy sequencing
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..603
                     /organism="Nicotiana tabacum"
Score
Expect
Identities
Gaps
Strand
1114 bits(603)
0.0
603/603(100%)
0/603(0%)
Plus/Plus

Query  1    ATGGCCACTGAAGCACCGATAGAGGCGACGGAGGTTCCGCCGGCGTCAGCGACGGAGACG  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1    ATGGCCACTGAAGCACCGATAGAGGCGACGGAGGTTCCGCCGGCGTCAGCGACGGAGACG  60

Query  61   GTGGCGAAGCAGCCACATAAGCTAGAGAGGAGATGGACATTCTGGTTCGATAATCAATCT  120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61   GTGGCGAAGCAGCCACATAAGCTAGAGAGGAGATGGACATTCTGGTTCGATAATCAATCT  120

Query  121  AAGCCGAAACAAGGAGCCGCTTGGGGAAGTTCTCTTCGAAAAGCTTATACTTTCGAAACT  180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121  AAGCCGAAACAAGGAGCCGCTTGGGGAAGTTCTCTTCGAAAAGCTTATACTTTCGAAACT  180

Query  181  GTTGAGGAATTCTGGAGTTTATATGATCAGATATTCAAGCCCAGCAAGTTGACTGCTAAT  240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181  GTTGAGGAATTCTGGAGTTTATATGATCAGATATTCAAGCCCAGCAAGTTGACTGCTAAT  240

Query  241  GCGGACTTTCATTTGTTCAAAGCTGGGATTGAGCCCAAATGGGAAGATCCTGAGTGTGCT  300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241  GCGGACTTTCATTTGTTCAAAGCTGGGATTGAGCCCAAATGGGAAGATCCTGAGTGTGCT  300

Query  301  AGTGGTGGCAAGTGGACTGTTACGAGCAGCAGAAAGGCTAATCTTGAGACTATGTGGCTT  360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301  AGTGGTGGCAAGTGGACTGTTACGAGCAGCAGAAAGGCTAATCTTGAGACTATGTGGCTT  360

Query  361  GAAACTCTGATGGCATTGGTCGGTGAGCAGTTTGATGAGTCAGAGGAGATATGTGGAGTG  420
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361  GAAACTCTGATGGCATTGGTCGGTGAGCAGTTTGATGAGTCAGAGGAGATATGTGGAGTG  420

Query  421  GTTGCCAGTGTACGTCGGAGTCAGGATAAACTTTCCTTATGGACTAAGACTGCCTCCAAT  480
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421  GTTGCCAGTGTACGTCGGAGTCAGGATAAACTTTCCTTATGGACTAAGACTGCCTCCAAT  480

Query  481  GAAGCAATTCAGGTGAGCATTGGTAGGAAGTGGAAGGAGATCATTGATGCTGAAAAAATA  540
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481  GAAGCAATTCAGGTGAGCATTGGTAGGAAGTGGAAGGAGATCATTGATGCTGAAAAAATA  540

Query  541  TCCTATAGTTTCCATGATGACTCTAAAAGGGAAAGGTCAGCTAAGAGTCGATATACTGTG  600
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541  TCCTATAGTTTCCATGATGACTCTAAAAGGGAAAGGTCAGCTAAGAGTCGATATACTGTG  600

Query  601  TGA  603
            |||
Sbjct  601  TGA  603


Against instant SEQ ID NO: 2

US-15-387-182-3
; Sequence 3, Application US/15387182
; Publication No. US20170107533A1
; GENERAL INFORMATION
;  APPLICANT: JAPAN TOBACCO INC.
;  TITLE OF INVENTION: VIRUS-RESISTANT TOBACCO AND METHOD FOR CREATING SAME
;  FILE REFERENCE: NTF15-0027
;  CURRENT APPLICATION NUMBER: US/15/387,182
;  CURRENT FILING DATE: 2016-12-21
;  PRIOR APPLICATION NUMBER: PCT/JP2015/068713
;  PRIOR FILING DATE: 2015-06-29
;  PRIOR APPLICATION NUMBER: JP 2014-133378
;  PRIOR FILING DATE: 2014-06-27
;  PRIOR APPLICATION NUMBER: JP 2014-194424
;  PRIOR FILING DATE: 2014-09-24
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 200
;  TYPE: PRT
;  ORGANISM: Nicotiana tabacum
US-15-387-182-3

  Query Match             99.7%;  Score 1052;  DB 16;  Length 200;
  Best Local Similarity   99.5%;  
  Matches  199;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MATEAPIEATEVPPASATETVAKQPHKLERRWTFWFDNQSKPKQGAAWGSSLRKAYTFET 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MATEAPIEATEVPPASATETVAKQPHKLERRWTFWFDNQSKPKQGAAWGSSLRKAYTFET 60

Qy         61 VEEFWSLYDQIFKPSKLTANADFHLFKAGIEPKWEDPECASGGKWTVTSSRKANLETMWL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VEEFWSLYDQIFKPSKLTANADFHLFKAGIEPKWEDPECASGGKWTVTSSRKANLETMWL 120

Qy        121 ETLMALVGEQFDESEEICGVVASVRRSQDKLSLWTKTASNEAIQVSIGRKWKEIIDAEKI 180
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db        121 ETLMALVGEQFDESEEICGVVASVRRSQDKLSLWTKTASNEAIQMSIGRKWKEIIDAEKI 180

Qy        181 SYSFHDDSKRERSAKSRYTV 200
              ||||||||||||||||||||
Db        181 SYSFHDDSKRERSAKSRYTV 200

GenBank: QNT12792.1
LOCUS       QNT12792                 200 aa            linear   PLN 22-SEP-2020
DEFINITION  eukaryotic translation initiation isoform factor 4E-S [Nicotiana
            tabacum].
ACCESSION   QNT12792
VERSION     QNT12792.1
DBSOURCE    accession MN897005.1
KEYWORDS    .
SOURCE      Nicotiana tabacum (common tobacco)
  ORGANISM  Nicotiana tabacum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Nicotianoideae; Nicotianeae; Nicotiana.
REFERENCE   1  (residues 1 to 200)
  AUTHORS   Liu,Y., Huang,C. and Li,Z.
  TITLE     Simultaneous mutation of multiple eukaryotic translation-initiation
            factor genes by CRISPR/Cas9 confers durable and broad resistance to
            potyviruses in tobacco
  JOURNAL   Unpublished
REFERENCE   2  (residues 1 to 200)
  AUTHORS   Liu,Y., Huang,C. and Li,Z.
  TITLE     Direct Submission
  JOURNAL   Submitted (01-JAN-2020) Key Laboratory of Tobacco Biotechnological
            Breeding, Yunnan Academy of Tobacco Agricultural Sciences, 33
            Yuantong Road, Kunming, Yunnan 650031, China
COMMENT     Method: conceptual translation supplied by author.
FEATURES             Location/Qualifiers
     source          1..200
                     /organism="Nicotiana tabacum"
 
Score
Expect
Method
Identities
Positives
Gaps
411 bits(1056)
1e-144
Compositional matrix adjust.
200/200(100%)
200/200(100%)
0/200(0%)

Query  1    MATEAPIEATEVPPASATETVAKQPHKLERRWTFWFDNQSKPKQGAAWGSSLRKAYTFET  60
            MATEAPIEATEVPPASATETVAKQPHKLERRWTFWFDNQSKPKQGAAWGSSLRKAYTFET
Sbjct  1    MATEAPIEATEVPPASATETVAKQPHKLERRWTFWFDNQSKPKQGAAWGSSLRKAYTFET  60

Query  61   VEEFWSLYDQIFKPSKLTANADFHLFKAGIEPKWEDPECASGGKWTVTSSRKANLETMWL  120
            VEEFWSLYDQIFKPSKLTANADFHLFKAGIEPKWEDPECASGGKWTVTSSRKANLETMWL
Sbjct  61   VEEFWSLYDQIFKPSKLTANADFHLFKAGIEPKWEDPECASGGKWTVTSSRKANLETMWL  120

Query  121  ETLMALVGEQFDESEEICGVVASVRRSQDKLSLWTKTASNEAIQVSIGRKWKEIIDAEKI  180
            ETLMALVGEQFDESEEICGVVASVRRSQDKLSLWTKTASNEAIQVSIGRKWKEIIDAEKI
Sbjct  121  ETLMALVGEQFDESEEICGVVASVRRSQDKLSLWTKTASNEAIQVSIGRKWKEIIDAEKI  180

Query  181  SYSFHDDSKRERSAKSRYTV  200
            SYSFHDDSKRERSAKSRYTV
Sbjct  181  SYSFHDDSKRERSAKSRYTV  200


Conclusion 
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571) 270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662